Citation Nr: 0931026	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES.

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a right knee 
disability.

2.  Entitlement service connection for uterine fibroids 
residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's requests to reopen her previously denied claims for 
service connection for uterine fibroids and a right knee 
strain with arthritis.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board) hearing.  A copy of that 
hearing transcript has been associated with the claims file.

Entitlement to service connection for uterine fibroids was 
denied in an unappealed December 2002 rating decision.  
However, the Veteran's Cutler Army Hospital treatment records 
were not of record at the time of the December 2002 decision.  
Where service department records that existed at the time of 
a prior decision are subsequently received, the claim will be 
readjudicated without the requirement for new and material 
evidence.  38 C.F.R. § 3.156(c) (2009).   The Board is 
therefore adjudicating this claim on a de novo basis.

The issue of whether new and material evidence has been 
submitted to open the claim for service connection for a 
right knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

There is no nexus between the Veteran's uterine fibroids 
residuals, or other gynecological condition, and her service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
uterine fibroids residuals, or other gynecological condition, 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with an August 2005 letter in which 
the RO notified her of what evidence was required to 
substantiate her service connection claim for uterine 
fibroids.  This letter told her what evidence VA would 
obtain, what evidence she was expected to provide, and of 
what assistance the VA could provide the Veteran in obtaining 
this evidence.  This letter also notified the Veteran that 
she should submit any relevant evidence in her possession.  
This letter met the duty to notify the Veteran in accordance 
with Pelegrini.

The Veteran has substantiated her status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the August 2005 letter.  She was not provided with notice 
regarding the remaining Dingess elements until September 
2006.  VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  
As notice on these elements were provided after the initial 
adjudication of the claim, there was timing defect with the 
notice.  The Veteran has suffered no prejudice by the absence 
of preadjudication notice on the fourth and fifth Dingess 
elements because her claim is not being reopened, and 
therefore no rating is being given or effective date is being 
set.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of her claim.  The Veteran's service treatment records, 
various private treatment records, VA treatment records and 
several lay statements have been obtained.  A VA 
gynecological examination was conducted and a sufficient 
medical opinion has been obtained.

During her May 2009 Travel Board hearing, the Veteran 
indicated that she was seen at Jefferson Hospital following 
service for her uterine fibroids and received her diagnosis 
there.  Her representative indicated that they would attempt 
to retrieve these records but were skeptical that such 
records could be obtained due to the length of time that had 
passed since treatment.  The evidentiary record was held open 
for 60 days to allow for these records to be obtained.  These 
records are not contained in the claims file nor has an 
authorization been provided by the Veteran to enable VA to 
obtain these records.  VA is only obligated to seek records 
of adequately identified records for which necessary 
authorizations have been provided.   38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As neither the Veteran nor her representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of her claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Uterine Fibroids 

The Veteran contends that the physical demands of service 
caused or worsened her uterine fibroids.  She also asserts 
that fibroids were diagnosed and treated in service.

A December 1979 service entrance examination was negative for 
any relevant abnormalities, and in an accompanying Report of 
Medical History (RMH), the Veteran indicated that she had 
never been treated for a "female disorder." 

The Veteran's intra-uterine device (IUD) was removed in 
August 1980 after six months of severe cramping and bleeding.  
Pelvic inflammatory disease (PID) was diagnosed in October 
1980 after the Veteran complained of lower abdominal pain and 
bleeding.

Treatment for Vaginitis was noted in January 1983, September 
1985 and in March 1986.

An April 1986 discharge note indicated that the Veteran had 
been observed for threatened premature labor, and that a 
physical examination found her uterus to be firm on an 
intermittent basis.  An accompanying ultrasound noted a 
"cyst like structure posterior to the uterus which could be 
a lutinizing cyst but raises the possibility that there could 
be a fibroid as well."  

A private May 1986 ultrasound noted a slightly posterior 
density on the left side of the Veteran's uterus "which may 
possibly represent a fibroid," but noted no other 
abnormalities.

An April 1986 pelvic ultrasound from Cutler Army Hospital 
indicated that the examiner identified a "density just 
posterior and to the right of the uterus suggesting that this 
could be a fibroid or even a bicornuate uterus".

An ultrasound conducted in July 1986 reportedly showed that 
the suspicious cyst found in the earlier ultrasound was no 
longer present, and that the uterus appeared within normal 
limits.  A final ultrasound conducted in November 1986 was 
negative for any findings of a uterine cyst or fibroids.  The 
Veteran delivered a healthy son in November 1986.

The Veteran underwent elective sterilization in April 1987.  
Her physician noted that she had no gynecological complaints 
on admission.

A November 1987 service discharge examination was negative 
for any relevant abnormalities, and the Veteran detailed her 
PID treatment and delivery in her accompanying RMH.  She did 
not respond to a question as to whether she had a change in 
menstrual pattern.

Questionable uterine fibroids were noted in a May 1999 VA 
treatment note, and the Veteran was referred to a 
gynecologist for further treatment.  Complaints of extreme 
fatigue and loss of strength were noted in a May 2000 VA 
discharge summary, with the Veteran reporting heavy menses 
and a history of fibroids.  A history of bleeding fibroids 
was noted in a July 2000 VA treatment note.  She was 
prescribed Depo Provera in August 2000 to treat excessive 
bleeding.

A November 2000 VA discharge summary indicated that the 
Veteran had been diagnosed with a myomatous uterus and that 
she underwent a total abdominal hysterectomy as a result of 
this condition.  Her uterus was noted to be enlarged to the 
size of a "19 week" uterus.

A March 2001 VA examination reflected the Veteran's reports 
of first being diagnosed with uterine fibroids in 1986, while 
pregnant, and that she had suffered from excess uterine 
bleeding since that time.  The examiner noted that he did not 
have access to the Veteran's treatment records prior to 
performing this examination.

In a letter from the Veteran's friend, G. J., dated in 
October 2002, indicates that she had experienced "female 
complications" and was unable to have another child as a 
result.

A December 2002 VA examination was conducted by the same 
physician who performed the Veteran's hysterectomy.  The 
examiner indicated that the Veteran had had no complaints 
since that surgery.  A physical examination was performed and 
the examiner reviewed the Veteran's treatment records, 
including her ultrasound results.  

The examiner noted that the recorded fundal heights in her 
prenatal ultrasounds, with the exception of a single reading, 
were consistent with the gestational age of her son 
throughout, suggesting that her uterus was within normal 
limits as the presence of fibroids could have influenced the 
fundal height.  He also noted that here claim that fibroids 
were a significant problem during her pregnancy due to 
enlargement was not supported by the records, as second and 
third trimester ultrasounds failed to visualize significant 
uterine anomalies and fibroid growth which would be expected 
during pregnancy.  The examiner opined that the Veteran's 
claim could not be "substantiated" based upon the available 
records.  

A February 2006 statement from the Veteran's sister indicated 
that the Veteran began suffering from uterine fibroids during 
service causing her to have heavy bleeding during her 
menstrual cycles.  Her condition had worsened after surgery, 
eventually requiring a hysterectomy.

During her May 2009 Travel Board hearing, the Veteran 
testified that she was diagnosed with uterine fibroids while 
in service and that her military position was physically 
strenuous.  She described fibroids as "really horrible" 
during her pregnancy and that they had grown larger when she 
was pregnant.  Her fibroids had caused her to experience very 
heavy menstrual periods. 

Analysis

The Board is deciding this appeal on the merits, while the RO 
considered it only on the basis of whether new and material 
evidence had been submitted to reopen the claim.  The Veteran 
is not prejudiced by the Board's consideration of the claim 
on the merits in the first instance.  The Veteran has offered 
testimony, contentions and evidence on the merits of the 
appeal.  As such, she has had a meaningful opportunity to 
participate in the adjudication of the claim on the merits.  
See Curry v. Brown, 7 Vet. App. 59 (1994) (the Veteran was 
not prejudiced by the Board's consideration of the merits of 
a claim in the first instance, were he offered contentions on 
the merits throughout the course of the appeal and had the 
opportunity to offer evidence and have a hearing).

The Veteran has demonstrated the presence of a current 
disability during the course of this appeal as she had been 
diagnosed with uterine fibroids and their residuals 
consisting of a hysterectomy.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998).  

In order for the Veteran's uterine fibroid residuals to be 
service-connected, there must be a link between this 
condition and a disease or injury incurred in service.  
38 U.S.C.A. § 1131; Shedden, Hickson.

The service treatment records show that a fibroid was 
suspected on diagnostic studies.  The Veteran has also 
provided competent evidence that she experienced excessive 
bleeding.

The competent evidence is against finding a nexus between the 
Veteran's uterine fibroids and service.  The December 2002 VA 
examination yielded the only competent medical opinion.  That 
opinion was against the claim.  Though some of the service 
treatment records were not received until after the opinion 
was provided, the opinion was consistent with the 
subsequently received records.  Although a fibroid was 
suspected at one point, the Veteran's normal pregnancy and 
the findings that accompanied that pregnancy showed 
(according to the examiner) that fibroids were not present.

Diagnostic studies later in service were interpreted as 
normal or showing no fibroids and the Veteran reported no 
pertinent symptoms at the time of her discharge from service.  
There was no post-service clinical evidence of fibroids until 
1999, more than 10 years after discharge from service, 
suggesting that there had not been a continuity of 
symptomology.

The Veteran's reports of being diagnosed and treated for 
uterine fibroids while in service are not supported by the 
record.  Her Cutler Army Hospital treatment records, obtained 
in May 2006 and contained in the claims file document her 
April 1986 treatment for a threatened miscarriage and her 
April 1987 tubal ligation, and contain the April 1986 pelvic 
ultrasound suggesting a possible uterine fibroids or another 
uterine abnormality.  However, as just noted, subsequent 
studies showed no fibroids and normal findings.  

Although the Veteran now suggests that her April 1987 tubal 
ligation was conducted as a result of her uterine fibroids, 
contemporaneous treatment records show that this procedure 
was elective and that there were no findings of fibroids at 
the time.  

The weight of the evidence is against finding a nexus between 
residuals of uterine fibroids and service, the preponderance 
of the evidence is against the claim.  Reasonable doubt does 
not therefore arise and the claim must be denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for uterine fibroids is 
denied.



REMAND

The October 2005 rating decision also denied reopen the 
Veteran's claim for service connection for a right knee 
strain.  The Veteran's March 2006 notice of disagreement, 
while specifically mentioning disagreement with the 
determination regarding her uterine fibroids claim, she 
indicated at the hearing, her intention to appeal the right 
knee claim.  A statement of the case (SOC) has not been 
issued regarding her service connection claim for a right 
knee strain.  The Board is required to remand this issue to 
the agency of original jurisdiction because a SOC has not 
been issued on these issues.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

A statement of the case should be issued 
with regard to the Veteran's request to 
reopen her claim for service connection 
for a right knee disability.  This issue 
should not be certified to the Board 
unless timely substantive appeal is 
received.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


